Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submissions filed on 6/20/2022, 6/26/2022, 7/3/2022, 7/28/2022, 9/11/2022, and 10/11/2022, and 11/21/2022 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 25, 26, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claims have been amended to refer to “an exon which corresponds to an IFI27 genomic position between (i) 94581198 and 94581225; (ii) 94582782 and 94582840 or (iii) 94582887 and 94582955.”  This language renders the claims indefinite because first it is not clear what it means for an exon to “correspond” to a genomic position.  Second there is no context or genomic reference given for the numbering.  The specification recites these genomic positions in Table 12 of the specification.  However, the Table 12 of the specification also fails to give any context for these genomic coordinates.  Without knowing what version of the genome is being referred to (i.e. a particular database or sequence version) the numbers recited in the claim are meaningless.  The specification teaches on p. 10 that “The numbering of the exons of an RNA (i.e. gene annotation) may be found using the Affymetrix database and other public domains such as the UCSC genome browser.  For each of the RNAs in the present application, the position of the exon is annotated in the Tables of the Examples section herein below.”  Table 12 begins on page 101 and gives a genomic location start and stop, which are the numbers recited in the instant claims.  In the case where the specification suggests that these coordinates may refer to the UCSC genome browser, an entry from the UCSC genome browser for IFI27 was provided with the IDS filed 5/24/2022.  The UCSC genome browser graphic for IFI27 teaches that the gene is located at on chromosome 14 at positions 94,110,732-94,116,695.  These coordinates do not overlap with the coordinates used in the claims.  Furthermore, the UCSC browser shows four IFI27 transcripts which have 4 or 5 exons, so this calls into question even what applicant means in the specification when they refer to exons of IFI27 numbered 4, 6, and 7.  It is not clear what numbering convention is being used in the specification.  
 	Similarly, the claims have been amended to recite particular positions of exons for JUP exons.  These coordinates span, collectively 39912431 to 39925925.  The USCS genome browser teaches that JUP is present on chromosome 17 at positions 41,754,609-41,786,711 which do not encompass or overlap with the coordinates recited in the claim.  Furthermore, the UCSC browser shows three JUP transcripts which have 14 or 15 exons, so this calls into question even what applicant means in the specification when they refer to exons of JUP numbered up to 16.  It is not clear what numbering convention is being used in the specification.  
 	Thus, following all of this, the claims are unclear because it is not clear what target the oligonucleotides contained within the claimed kits must hybridize to.  Without knowing the target sequences, the metes and bounds of the claims are unclear, and indeed the entire structure of the oligonucleotides within the claimed kit is unclear.  The data presented in the specification, even combined with the information with the USCS genome browser is deficient to the extent that no clear information can be gleaned.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23, 25, 26, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to kits that comprise oligonucleotides.  The oligonucleotides are identified only by the target that they specifically hybridize.  These targets are intended to reference particular exons of human IFI27 and JUP RNA.  However, the claim language is indefinite such that the structure of the target exons is unknowable.  Thus, the claims are not enabled for oligonucleotides that hybridize to these targets, since the structure of the intended exons themselves is unknown.   Therefore, it would require undue experimentation to make the claimed oligonucleotides, since based on the claims read in light of the disclosure it would not be possible due to the lack of clarity as to structure of the target molecules.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634